n      ORIGINAL                                      06/14/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                     Case Number: OP 22-0266


                                       OP 22-0266
                                                                                4




 ROBERT JOHN GARDNER,                                                         JUN 1 4 2022
                                                                            Bowen Greenwood
                                                                          Clerk of supreme Court
                                                                             State of Montana
              Petitioner,
       v.
                                                                   ORDER
 WARDEN JAMES SALMONSEN,

              Respondent.


      Robert John Gardner has filed a Petition for Writ of Habeas Corpus, requesting
either his immediate release from prison or a reduction of his sentence. He argues he was
not validly charged under § 45-5-102, MCA, for deliberate homicide, and that he should
"only be charged under u Mitigated Deliberate Homicide."           Gardner asserts he is
challenging "the sentence and not the underlying conviction," and requests remand to the
District Court, citing to Lott v. State, 2006 MT 279, 334 Mont. 270, 150 P.3d 337.
      This Court is familiar with Gardner's case background. In June 2006, the Fourth
Judicial District Court, Missoula County, sentenced Gardner to the Montana State Prison
(MSP) for a 100-year term, with 50 years suspended, for his deliberate homicide
conviction. The District Court also sentenced Gardner to MSP for four, ten-year terms for
four counts of tampering with or fabricating physical evidence. The court ran all sentences
concurrently. The court imposed a fifteen-year parole eligibility restriction. Gardner did
not appeal.
      Earlier this year, Gardner petitioned for habeas corpus relief, arguing his sentence
should be revised to a 100-year sentence with 85 years suspended to conform with
§ 46-18-221(4), MCA. Gardner v. Salmonsen, No. OP 21-0662, Order (Mont. Jan. 18,
2022) (Gardner 1). We denied his petition, and explained: "The exceptions listed, pursuant
to § 46-18-222, MCA (2003), do not apply to Gardner, and his other references to
sentencing statutes do not apply here." Gardner I, at 2. We stated that Gardner has a valid
sentence and he has not demonstrated a facially invalid sentence, pursuant to § 46-22-
101(1), MCA. Gardner 1, at 2.
       Nothing has changed since this Court's January Order. Gardner's reliance on Lott
v. State is misplaced. He does not argue a change in law has rendered his sentence illegal,
as in Lott. Lott challenged his sentences after a ruling from this Court that changed
Montana law, which held a sentencing court could no longer constitutionally enhance a
sentence without violating the prohibition against double jeopardy. Lott, ¶ 2 (citing State
v. Guillaume, 1999 MT 29, ¶ 16, 293 Mont. 224, 975 P.2d 312). Another decision by this
Court made the application of Guillaume retroactive. State v. Whitehorn, 2002 MT 54,
¶ 45, 309 Mont. 63, 50 P.3d 121. In contrast, Gardner did not receive any sentencing
enhancements along with his sentences for his felony convictions, or otherwise receive an
illegal sentence.
       Gardner is not entitled to habeas corpus relief or his immediate release. Section
46-22-101(1), MCA. Gardner's challenge to his deliberate homicide conviction cannot be
addressed through this remedy. Section 46-22-101(2), MCA. This Court cannot reduce
Gardner's sentence. Accordingly,
       IT IS ORDERED that Gardner's Petition for Writ of Habeas Corpus is DENIED
and DISMISSED.
       The Clerk is directed to provide a copy of this Order to counsel of record and to
Robert John Gardner personally.
       DATED this /       day of June, 2022.



                                                               Chief Justice




                                               2
I